                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

WILLIAM C. FLOYD JR.,

                   Petitioner,                            8:13CV195

      vs.
                                                       MEMORANDUM
                                                        AND ORDER
SCOTT FRAKES, Director of the
Nebraska Department of Correctional
Services; and BRAD HANSEN, Warden
Tecumseh State Correctional Institution;

                   Respondents.

       This matter is before the court on Petitioner William C. Floyd Jr.’s
(“Petitioner” or “Floyd”) motion for a court order (filing no. 177) and the response
(filing no. 180; filing no. 181) filed by Respondents.

       On March 18, 2019, Floyd filed his motion (filing no. 177) alleging his legal
materials related to this pending habeas matter had been confiscated by the
Tecumseh State Correctional Institution (“TSCI”) and asking the court for a court
order directing the return of his legal materials and for an extension of time to
submit his brief. On March 20, 2019, the court directed Respondents to submit a
brief with supporting evidentiary materials addressing Floyd’s motion and
expressly deferred consideration of Floyd’s request for a continuance of his
briefing deadline until further order of the court. (Filing No. 179.) Respondents
submitted a brief with an accompanying index on March 21, 2019. (Filing No. 180;
Filing No. 181.)

       As detailed in their brief in response (filing no. 180), Respondents
investigated this matter and confirmed that on March 13, 2019, Caseworker
Thompson searched Floyd’s cell and confiscated “a trash bag with papers inside.”
(Filing No. 181-1.) According to TSCI Unit Manager Matthew Sharp, inmates are
not allowed to have trash bags for security reasons. (Id.) On March 15, 2019, Floyd
began the grievance process to obtain the legal material that was taken during the
cell search. (Id.) On March 20, 2019, the Unit Disciplinary Committee went
through the trash bag full of papers and determined that about 50% of the
paperwork contained legal material. (Id.) According to Sharp, those legal materials
were then given back to Floyd on March 20, 2019, at approximately 1600 hours.
(Id.)

       Based upon the submissions of Respondents, the court will deny Floyd’s
motion for a court order as his legal materials have been returned to him. Given
that Floyd was without his legal materials for a one-week period, the court will
grant Floyd’s request for an extension. Floyd shall have until the close of business
on Friday, April 5, 2019, to submit his brief in response to Respondents’ answer
and brief. The court has already accounted for the prison mailbox rule in setting
this deadline, so Floyd’s brief must be received by the court no later than April 5,
2019.

      IT IS THEREFORE ORDERED that:

      1.    Floyd’s motion for a court order (filing no. 177) is denied.

       2.    Taking the prison mailbox rule into account, Floyd shall file his brief
in response to Respondents’ answer and brief on or before the close of business on
Friday, April 5, 2019. Failure to file a brief within the time specified by the
court may result in the court dismissing this matter without prejudice and
without further notice for lack of prosecution.

      3.     The clerk of the court is directed to set a pro se case management
deadline using the following text: April 5, 2019: check for Petitioner’s brief.




                                         2
Dated this 25th day of March, 2019.

                                      BY THE COURT:

                                      s/ Richard G. Kopf
                                      Senior United States District Judge




                                 3
